Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 12/30/2020.
2.	Claims 1-4, 6-13, 15-19 and 21-23 are pending in this application. Claims 1, 8 and 15 are independent claims. In the instant Amendment, claims 1, 8 and 15 were amended. This action is made Final.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 2, 8, 9, 11, 15, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanyan et al (“Balasubramanyan” US .

Regarding claim 1, Balasubramanyan discloses a computer-implemented method, comprising:
selecting a schema defining an activity-specific user interface (UI) for presenting activity-specific content for an activity (see fig 3, 302); 
rendering a UI for receiving edits to the schema from a user (see fig 3, 312); 
receiving the edits to the schema by way of the UI (see fig 3, 316); and 
publishing the edits to the schema for utilization by one or more other users (see fig 3, 324).

Balasubramanyan does not expressly disclose identifying, by way of an artificial intelligence (AI) engine, one or more topics associated with a term that identifies a user activity; selecting, by way of the artificial intelligence (AI) engine and based on the one or more topics, a schema defining an activity-specific user interface (UI) for presenting activity-specific user content items for the user activity, wherein the schema identifies a plurality of data sources from which the activity-specific user content items can be retrieved, the plurality of data sources including a server that stores at least one of user emails, user files, user calendar events, or user tasks; using the schema to retrieve the activity-specific user content items from the plurality of data sources; analyzing the activity-specific user content items to determine an arrangement for the activity-specific UI; rendering the activity-specific UI that presents the activity-specific user content items  receiving input from a user, via the activity-specific UI, that indicates a request to edit the schema used to retrieve the activity-specific user content items from the plurality of data sources; in response to receiving the input, rendering an editing UI, that is separate from the activity-specific UI, for receiving edits to the schema from the user, wherein at least one of the edits includes a property that alters a manner in which the schema retrieves the activity-specific user content items from at least one of the plurality of data sources. 

However, Oreif discloses identifying, by way of an artificial intelligence (AI) engine, one or more topics associated with a term that identifies a user activity; selecting, by way of the artificial intelligence (AI) engine and based on the one or more topics, a schema defining an activity-specific user interface (UI) for presenting activity-specific user content items for the user activity (see paragraphs [0018]-[0021] “artificial intelligence (AI), natural language processing (NLP), and machine learning knowledge system that enhances source content and structure it around a topical matter by using keyword taggers, clustering, incremental clustering, unsupervised machine learning, identifying topics”); wherein the schema identifies a plurality of data sources from which the activity-specific user content items can be retrieved, the plurality of data sources including a server that stores at least one of user emails, user files, user calendar events, or user tasks; using the schema to retrieve the activity-specific user content items from the plurality of data sources; analyzing the activity-specific user content items to determine an arrangement for the activity-specific UI; rendering the activity-specific UI that presents the activity-specific user content items according to the from one or more content sources that are related to keywords of a particular content document item”…”system 100 starts with a variety of source content items, including email, calendar, notes, LinkedIn (externally sourced information), Wikipedia (externally and in some cases, custom-built external or internal wilds), news, tasks”); and wherein at least one of the edits includes a property that alters a manner in which the schema retrieves the activity-specific user content items from at least one of the plurality of data sources (see paragraphs [0034]-[0040] and claim 7; where search by date, name, etc., is discussed). It would have been obvious to an artisan before the effective filing date of the present invention to include Oreif’s teachings in Balasubramanyan’s user interface in an effort to provide a more user-friendly interface that simplifies the aggregating and/or summarizing of data by using artificial intelligence.

Moreover, Hale discloses receiving input from a user, via the activity-specific UI, that indicates a request to edit the schema used to retrieve the activity-specific user content items from the plurality of data sources; in response to receiving the input, rendering an editing UI, that is separate from the activity-specific UI, for receiving edits to the schema from the user (see figs 2 and 3; also see paragraph [0074] “create a new schema or modify an existing schema in an on-demand services environment…The session may be opened in conjunction with the user first using another application or in conjunction with logging into the schema builder. The server sends the user system a webpage having an interface for the user to choose a schema to view…the server 

Regarding claim 2, Balasubramanyan discloses wherein the edits to the schema modify one or more data sources identified by the schema (see fig 3, 318).

Claims 8 and 9 are similar is scope to claims 1 and 2, respectively, and are therefore rejected under similar rationale.



Claim 15 is similar in scope to claim 1, and is therefore rejected under similar rationale.

Claim 17 is similar in scope to claim 11 and is therefore rejected under similar rationale.

Regarding claim 21, Orief discloses wherein the property comprises at least one of a beginning date or an end date for the user activity (see paragraphs [0034]-[0040] and claim 7; where search by date, name, etc., is discussed).

Claim 22 is similar in scope to claim 21, and is therefore rejected under similar rationale.

.

5.	Claims 3-5, 10, 13, 14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanyan in view of Oreif and further in view of Campbell et al (“Campbell” 2012/0102024).

Regarding claim 3, Balasubramanyan does not expressly disclose further comprising providing data to the AI engine for updating an AI model utilized to select the schema responsive to receiving the edits to the schema.

However, Campbell discloses further comprising providing data to the AI engine for updating an AI model utilized to select the schema responsive to receiving the edits to the schema (see paragraph [0108] “the web server 210 replaces an earlier version of the template module 206A in the data storage system 200 with the updated version of the template module 206A”). It would have been obvious to an artisan before the effective filing date of the present invention to include Campbell’s teachings in Balasubramanyan’s user interface in an effort to provide a more user-friendly interface that simplifies search functionality of websites with large numbers of resources.

Regarding claim 4, Balasubramanyan does not expressly disclose further comprising: rendering a UI for enabling selection of a new schema for the activity; receiving a selection of the new schema for the activity; and responsive to 

However, Campbell discloses further comprising: rendering a UI for enabling selection of a new schema for the activity; receiving a selection of the new schema for the activity; and responsive to receiving the selection of the new schema for the activity, providing data to the AI engine for use in updating an AI model utilized to select the schema (see paragraph [0108] “the web server 210 replaces an earlier version of the template module 206A in the data storage system 200 with the updated version of the template module 206A”). It would have been obvious to an artisan before the effective filing date of the present invention to include Campbell’s teachings in Balasubramanyan’s user interface in an effort to provide a more user-friendly interface that simplifies search functionality of websites with large numbers of resources.

Regarding claim 5, Balasubramanyan does not expressly disclose further comprising: rendering a UI for editing properties associated with the activity; receiving edits to the properties associated with the activity; and responsive to receiving the edits to the properties associated with the activity, providing data to the AI engine for updating an AI model utilized to select the schema.

However, Campbell discloses further comprising: rendering a UI for editing properties associated with the activity; receiving edits to the properties associated with the activity; and responsive to receiving the edits to the properties associated with the 

Claims 10 are similar is scope to claims 3, respectively, and are therefore rejected under similar rationale.

Claim 13 is similar in scope to claim 4, and is therefore rejected under similar rationale.

Claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.

Claim 16 is similar in scope to claim 3, and is therefore rejected under similar rationale.



Claim 20 is similar in scope to claim 5, and is therefore rejected under similar rationale.

6.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanyan in view of Oreif and further in view of Flake et al (“Flake” 2009/0276445).

Regarding claim 6, Balasubramanyan does not expressly disclose further comprising: collecting data describing usage of the schema; and providing the data describing the usage of the schema to the AI engine for updating an AI model utilized to select the schema.
However, Flake discloses further comprising: collecting data describing usage of the schema; and providing the data describing the usage of the schema to the AI engine for updating an AI model utilized to select the schema (see paragraph [0005] “the display engine can leverage a real time monitor component in order to scale data based upon, usage patterns, data use, data access, data changes, data properties, etc.”). It would have been obvious to an artisan before the effective filing date of the present invention to include Flake’s teachings in Balasubramanyan’s user interface in an effort to provide a more user-friendly interface that makes data more useful because they help users organize and process the data.

Regarding claim 7, Balasubramanyan discloses further comprising rendering a UI for discovering schema created or edited by the one or more other users. 
However, Flake discloses further comprising rendering a UI for discovering schema created or edited by the one or more other users (see paragraph [0005] “A database, for example, can be searched over gender, size, color, but rarely property X. The display engine can allow the database to be viewed in which property X is illustrated relative to its popularity (e.g., very small in size with this case)”). .”). It would have been obvious to an artisan before the effective filing date of the present invention to include Flake’s teachings in Balasubramanyan’s user interface in an effort to provide a more user-friendly interface that makes data more useful because they help users organize and process the data.

7.	Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanyan in view of Oreif and further in view of Sharma et al (“Sharma” 2013/0191326).

Regarding claim 12, Balasubramanyan does not expressly disclose wherein the computer storage medium has further computer-executable instructions stored thereupon to present a UI for purchasing schema edited or created by the one or more other users.
However, Sharma discloses wherein the computer storage medium has further computer-executable instructions stored thereupon to present a UI for purchasing 

	Claim 18 is similar in scope to claim 12 and is therefore rejected under similar rationale.

Response to Arguments
8.	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Matas et al (US 2013/0339907 A1) teach “the UI editor may utilize a schema. The schema indicates the visual presentation (e.g., format, layout, style, etc.) of the content (see paragraph [0069]).”

	Barabas et al (US 2003/0233370 A1) teach “a system administrator can open an object schema window to edit and display a schema that contains the definitions of the indices (see paragraph [0149]).”

	Thomas et al (US 2012/0117121 A1) teach a “database layout or a schema can be edited in a browser environment (see paragraph [0005]).”

	Chen et al (US 8,788,931 B1) teach “the visual transformation mapping rule editor selects a target schema 417 to work on as shown in FIG. 4(e).”

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174